 

 

Case 1:21-cv-04881-LTS Document 2 Filed 06/01/21 Page 1 of 15

UNITED STATES District Court‘ "8 7) AEH Bu

SOUTHERN DISTRICT OF NEw YORK

 

Sony ja.G rile Ws ~Aob Sho, we _ :

 

 

 

 

 

Write the full name of each plaintiff vetie thes CV
Der ony PROS Mags a oo (Include case number if one has been
assigned}
-against-
. ok COMPLAINT
‘eats CAN Health ond ase ols
Do you want a jury trial?
M Seco ll oly, Pru Sido, a ‘oma Wes 01 No

 

CES

 

Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of — -
names. The names listed above must be identical to those
coniained in Section il.

 

 

‘NOTICE
The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual's full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only; the last four digits of a social security number; the year of

an individual’s birth; a minov’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

 

  
' Case 1:21-cv-04881-LTS Document 2 Filed 06/01/21 Page 2 of 15

I, BASIS FOR JURISDICTION

Federal courts are courts of limited jurisdiction (limited power}. Generally, only two types of

- Cases Can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 US.C. §°1331, a case arising under the United
States Constitution or federal Jaws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen -of.one State-sues a citizen of another State or nation, and the amount
in controversy is more thai $75,000; is'a diversity case. in a diversity case, no defendant may
be a citizen of the same State a any plaintiff. .

What is the basis for federal-court jutisdictién in your case?
(Federal Question
HX Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?
There was a breach in the protection under iy medical

 

information being disclosed to a person not involved in

treatment, This information was disclosed by Social worker Lise

wilson without authorization that has resulted in harassment.

 

B. If you checked Diversity oP Gitizerishipiee x «
tefl og Stale suck a chuyer cla

1. Citizenship of thE pares uf vers oye ~
: ae res ie syhife

ehaiig,

Of what State is each party a citizen? are
The plaintiff, SONJA-GRIFFIN-ROBINSON
(Plaintiff's name)
NEW YORK CITy

, 18 a citizen of the State of

 

 

{State in which the person resides and intends to remain.)

. or, if not lawfully admitted for permanent residence in the United States, a citizen or
' . Subject of the foreign state of

 

__ If more than one plaintiff is named in the complaint, attach additional pages providing
~ information for each additional plaintiff. : ,

Page 2 _

  
- Case 1:21-cv-04881-LTS Document 2 Filed 06/01/21 Page 3 of 15

if the defendant is an individual: i
M vrene | Kotz; Presilax
: \é es ‘

The defendant, is a citizen of the State of

      
 
   
 

 

oF it not lawfully admitted'té rlahentres dence in the United States, a citizen or
subject of the foreign state. ws

N [a Li te -
If the defendant is a corporation: ° “
. i
The defendant, Nic. Veoliy © Wo ethalsis incorporated under the laws of
theStateof \invled Stores of AMoric.gn
and has its principal place of business in the State of LRA ‘Ved Slee &

or is incorporated under the laws of (foreign state) WN J is

and has its principal place of business in Wattad SX oko S

If more than one defendant is named in the complaint, attach additional pages providing
information for each additional defendant. -

 

 

Hi. PARTIES

    

A. Plaintiff Information

Provide the following information for ach h plaintiff named in the complaint. Attach additional
pages if needed. JOS Ep Em

 

 

 

 

o Sooyo _ Gavbon - Rol So8 an
First: Name. Middie Initial Last Name
Rad BEL G28
- Street Address
New York NON. _\ovag
oe County, City State * Zip Code

Ay GbS - ne

: - Telephone Number

    

Page 3

   

shatamt iy
 

Case 1:21-cv-04881-LTS Document 2 Filed 06/01/21 Page 4 of 15

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. if the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed. —

Defendant 1:

Defendant 2:

Defendant 3:

 

LISE WILSON

. FirstName _ Last Name

SOCTAL: WORKER:

ae

   

 

Current’JobTitle-(oF other identifying information)
HARLEM “HOS PACENTER! 506 Lennox Ave 10037

 

UNE APO RES (orother adchessouhers detpacant aay Perey

 

County, City State Zip Code

RONALD- COBB (MD)

 

First Name Last Name
(MD)

 

Current Job Title (or other identifying information)
HARLEM HOSP. CENTER 3506 Lennox Ave 10037 N.Y.

 

_ Current Work Address (or other address where defendant may be served)

New York oo ONY 10037

 

County, City _ State Zip Code

CHRISTOPHER..PENA (MD) ta.

 

 
      

First Name:
1 eee ee eee Be

Current Job Title other identifying information)

HARLEM “HOS'!' CRNTER “505 Lennox Ave New York 10037

   

 

 

Current Work Address {or other address where defendant may be served)

 

NEWYORK <Avs 1) )#&
NY.
County, City State - Zip Code

Page 4

 
 

Case 1:21-cv-04881-LTS,| Document 2 Filed 06/01/21 Page 5 of 15

 

, 4
Defendant 4: \\ i eV (Aor
First Name Last Name
Pre Side ot-cunr CES
Current Job Title (or other identifying information)
a . \ !
Worowio. | lle. \25 Ww och, S4.
Current Work Address (or other address where defendant may be served) —
Nia. WN: \oo1&

County, City State Zip Code

Il. STATEMENT OF CLAIM:

. SUE ATTACHED So

 

“Bey st oo

Place(s) of occurrence: (17)

       
  
  

Gio dont |= 14-2. +6 OreSomt 5/al
FACTS: a Ni OVE Lacuna S Avior lalla. apo
State here briefly the FACTS that support your case. Describe what happened, how you were

harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.

Date(s) of occurrence:

 

Nae doe A
we
seo
yee
> L

 

 

 

 

 

 

 

 

 

 

Page 5
Case 1:21-cv-04881-LTS Document 2 Filed 06/01/21 Page 6 of 15

V. PLAINTIFF’S CERTIFICATION'AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing Jaw or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

l agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk’s Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint, Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each. plaintiff must also submit an IFP application. ~

SIR) os pry se Nome Veet Palisa.

: ‘Plaintifs Signature

   

 

 

 

Dated TS
SONJA-GRIFFIN-ROBINSON

First Name ‘.  ” Middle tnitial Last Name

Street Address

P.O, BOX 928 New York N.Y. 19029

County, City State Zip Code

 

- = : a | \ .
Tepe ilabe t+ ————__ aerate Sehgal Cm

   
  

   

_ Ihave read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
&&iYes C1No (Of be eon ub Alfach aon
. a.adiay fees, each olamnil Sustst .
H you do consent to receive documents electronically, submit the completed form with your
complaint. if you do not consent, please do not attach the form.

Ro eda

 

Page 7
Case 1:21-cv-04881-LTS Document 2 Filed 06/01/21 Page 7 of 15

STATEMENT OF CLAIM

Place of Claim is Haclem Hospital

 

The date(s) of claim is as follows: .

On or about the date of 1/14/20 at 1518 hes. Defendant Lise
Wilson told plaintiff she spoke to ADA Adrian Murphy about
plaintiffs medical condition and the seriousness of a non-
existentent criminal charge that defendant Wilson has can with,
ie; spewing this information all over Harlem hospital to other
employees and employers to the point that it has affected how
plaintiff is being treated wedically, this information ts based
on falsehood, the information that LISE WILSON has spread is
false on all accounts. ADA ADRIAN MURPHY has told LIS WILSON
that the plaintiff is charged with CRIMINAL POSSESSION OF A
FIREARM,

These allegations are based on the fact that ADRIAN MURPHY
has been trying to override doctors orders for the petitioner not
fo travel up to Wastchester County to Court.

Since ADRIAN MURPHY cannot be prosecuted for any crimes while in
office, she has used LISE WILSON to harass the petitioner and as
a result of these false/silandecous allegations, it has gotten so
bad that the petitioner is not being treated and it has also

resulted in a Coupe to try and eet the patitioner removed from
Dp g

the hospital for treatment, this is a hospital that the
Case 1:21-cv-04881-LTS Document 2 Filed 06/01/21 Page 8 of 15

the petitioner ‘has bean coming to for treatment since she was a
child, and since Ms. Wilson has spoken to this ADA whom is out of
line, sought out a weak Link in the chain that does not know any
better but should, having such a sensitive position at Harlem
Hosp. Medical center

Under NYC Health & Hospitals, "The NOTICE OF PRIVACY
PRACTICES, EXPRESSES IN PERTINENT PART UNDER:

USES AND DISCLOSURES OF HEALTH INFORMATION WHERE
AUTHORIZATION IS REQUIRED:

NYC Health and Hospitals (MUST) obtain your written
authorization before it can use or discloses your health info. in
the following situations:

MARKEPING. The system (MUST) obtain your written
authocization before it can use your health information to
communicate with you about pucchasing or using a product of

43.

service, unless the communication is made face to face between
you and the system and surely if the Court wanted this info. It
would have sumnoned it (via) deuces tecun, that was not done
here, this was done as a form of harassment by Westchester County
District Attorney Adrian Murphy going through LISE WILSON
thinking she was doing the right thing by violating the
petitioner's (HIPPA LAW) that protects a patient's medical
bill of rights, ses NYC Health and hospital manual under LEGAL
PROCEEDINGS page 3. paragraph (11) which states: if you are
involved in a legal dispute,,,,,,,,, the system may disclose

your health info. in cesponse to a Court or administrative order.

-2-
Case 1:21-cv-04881-LTS Document 2 Filed 06/01/21 Page 9 of 15

In reviewing the complaint the Court must accept all well
factual allegations as teue, Ashcroft v Iqbal, 556 U.S. 662, 678-
79 (2009), But it does not have to accept as true [t]hreadbare
vecitals of the elements of the cause of action, which are
essentially just legal conclusions. Atl Corp. v Trombly 550 U.S.
544 570 (2007) where the claims are factually plausible if the
plaintiff pleads enough factual detail to allow the Court to draw
infrence that the defendant's are liable for the alleged
misconduct.

The plaintiff asks this Court to ceview the claims being
assected under rule 8.

The basis of the claims herein are that Defendant Lise
Wilsondivulged medical information about the petitioner to ADA
ADRIAN Murphy without authorization.

Adrian Murphy in tucn used that information to try and get
NYCHA to put the petitioner on the streets which Lise Wilson and
other medical providers/MD's “piggy backed" on and at the present
are trying to exile the petitioner from the hospital in violation
of Younger v Harris 401 U.S. 37 (1971); where this is clear cut
harassment where the harassment has become injurous to the
plaintiffs health, see also Gibson v Berryhill, 411, U.S. 564,
573-74 (1973) citing Younger v Harcis supra, Adrian Murphy and
the defendant Lise Wilson has acted in bad faith resulting in the
deliberate and indifferent treatment of a patient that has a
"very serious" medical history that has culminated to this point.
Several doctors, MD's and the social worker Lise Wilson ware

issuing comaunicating with the Court on reasons the petitioner,

3 *
the Judge, and anyone who needed to be in the know as to why the
Case 1:21-cv-04881-LTS Document 2 Filed 06/01/21 Page 10 of 15

petitioner could not make it to Court. Several letters have been
written to the Court explaining why the doctors do not want the
petitionec traveling.

The petitioner wants. this case over as soon as possible,
The Gourt's do not seem to understand that and over doctors
objections, is "hell bent" on trying to override those orders, to
force the petitioner up there to Westchester County to a "rigged
teial" over doctors orders, everytime the doctors give an order
on the health of the petitioner to remain immobile, Justice
Wachit Harasses the petitioner with threat's of prison, warrants

for her acrest ete. So, under the circumstances, the petitioner

this Court can see

ov
a
io
er

asks this Court to enjoin both actions so
the harassment perpetuated by the Westchestee County District
Attorney's office and the Court,

The petitionee is being accused of avoiding coming to Court
and that is not the case, the petitioner has attempted to go up
thece based on the doctor's orders based on threats from the
doctocs orders and collapsed and had to be taken to Westchester
County's emergency room (via Ambulance), it was the doctors that
diagnosed the petitionec'’s condition and the hospital was waiting
til the patitioner was healthy enough to travel until The
defendant Lise Wilson spoke to the DA and "Provided ' the DA with
information on the petitioner's medical condition which she is
not authocized to do, any person with a small modicum of

knowledge would ask; "what is Lise Wilson doing talking to ADA

Murphy Period,much more about the patitioner's medical condition.
Case 1:21-cv-04881-LTS Document 2 Filed 06/01/21 Page 11 of 15

Neither the ADA nor Lisa wilson should have been discussing
the petitioner's medical situation, the guestion this Court tnust
ascertain is: who called who and why? it is clear that this is

where this started and should fave never taken place

Lise Wilson is under contcact nok to discuss any patients
medical history with anyone, in fact, NYC health and hospitals
corporation d/b/a/ NYc (health + hospitals also veferred to as
the system) "is required UNDER FEDERAL LAW) specifically the
health insurance portability and accountability act of (1996)
HEPPA “to maintain privacy" of youce protected health information
per, NYG Health and Hospitals Notice of Privacy Practices
intcoduction manual includes providing you with notice of its
legal duties, also, you tay be afforded additional protections
and rights under (FEDERAL L AND OR STATE LAW) that are not
described in this manual.

Younger v Harris supta, states that the United. States
Supreme Court held that a Federal Court may not enjoin a pending
State-Court eciminal proceeding in the absence of special
circumstances suggesting bad faith, hacassment, of irreparable
injury that is both secious and immediate, See Gibson v Berryhill
supra, in any event, the pekitioner has demonstrated to this
Court both bad faith, harassment by the District Attorney and the
hierarchy of Harlem Hospital Medical Center, and if at all
possible, the petitioner asks this Court to issue "a reparative

injunction and stay" her pending State Court proceeding because
Case 1:21-cv-04881-LTS Document 2 Filed 06/01/21 Page 12 of 15

of the exigent circumstances of harassment, bad faith, and the
additional aggravating factors that the stress level has caused
the petitioner's health to go into decline based on the threats
issued by Justice Barry E. Warhit, the defendant's has tried to
make the petitioner out te be the bad person in this pandemoniun
but on one of the petitioner's recent visits to the hospital the
petitioner was so seared of what these defendant's ware Erying to
do to her that she was covering herself in any way she could, she
did not know what to do so she started tape recording the
defendant's conversations and what came out on this recording
would hold the NYC health and Hospitals manual and protocols in
puce contempt, the defendant's know I caught them “econspiring"
Se Gas B
against Mand to make matters worse, when they were caught,
they said “we were not discussing you" and when they knew they
wece being taped, the treatment stopped because they are hell
bent on finding out “what Little indiscretions I caught", In any
event I will provide that tape to this Court as evidence of their
little coupe they are tcying to pull and this is why Younger v
Harcis must be applied in the case at bar, the petitioner prays
that the following injunctive relief be pgranted as well as
Monetary relief granted;

AS FOR THE FIRST CAUSE OF ACTION AGAINST Lise wilson:
THE PETITLONER ASKS FOR THE AMOUNT OF ($2.8,000,000 ($2.8

— ee —

million in damages for the Slander and lies along with the
disclosure of of her personal medical information to Adrian

Murphy whom is not in any way an amployee of NYC ‘health + and

hospitals, she also calls for the "firing" of Lise Wilson so that
this does not happen to anyone alse,

a
Case 1:21-cv-04881-LTS Document 2 Filed 06/01/21 Page 13 of 15

AS FOR THE SECOND CAUSE OF ACTLON
Against Christopher PENA and RONALD COBBS; the
petitioner, asks this for the amount of $275.009 in their role
being complicit in the conspiracy to teport false incidents,

slander, and deliberate indifference to try and have the

titioner “ousted from the hospital's patient roster where she

aw]
ni)

is scheduled for several surgeries that are life threatening so
that they do not have to treat her, the defendantt's CHRISTOPHER
PENA and RONALD COB8S being aware of the seriousness of the
petitioner's medical history and the injucies at present puts the

onec's life in limb, even a cucsory reading of petitioner's

?
)
cr
fis
a
pls

file would indicate to any pecson with a small amount of medical
knowledge knows that to try and “oust" the petitioner" from
Haclem hospital at this time deliberately could endanger hee Life
with the amount of intecnal injuries and external injuries to the

point that she could die and this Court should take judicial

notice that some of the more serious injuries come from a
compound of stress du to threat's from Westchester County's Barry
E. Wachit that camot be sued oc disciplined for his actions that
may have resulted in a pulmonary blood clot in which the
petitioner responded to the threats of harassment by the Court
that “if she is not in Court by a certain date, "Discegarding"
the note sent by NP (BURRELL), the petitionec risked her Life out
of feac and went up to Westchester and collapsed and had to be
taken to the amergency room,

So, for COBBS AND PENA, the petitioner asks for the amount

of $275.000 each.
Case 1:21-cv-04881-LTS Document 2 Filed 06/01/21 Page 14 of 15

NYC HEALTH and HOSPITALS, CEO MITCHELL H. KATZ being respo-
nsible for his employees conduct is libel and the petitioner is
asking for the amount of, $411.000.000 (Million) dollars for the
injueies due to the lack of care due to LISE WILSON'S conduct
which has caused her health to decline because of its employees
actions.

CONCLUSION.
whevefore, the petitioner prays that this Court grants
the relief requested herein, and for other and further relief as

this Court may deem just and proper.
 

Case 1:21-cv-04881-LTS Document 2 Filed 06/01/21 Page 15 of 15

en

 

 

 

 

o
oe

ESTEE

RU

eae

 

ee
EES See
RAST “: : ee ig HOE eee
EE ee Be fae yy
ISS 4 5
SESS SB NE ao ee i

Bee

 

 

 

Bee,

 

Be Q 2 ee Z
i se es BL es scione

Ae)

Oe Ces Ae
pS Be Sa ee se
Le ee Ee
ae Le De.
ON UABIS cope oe

a ae

»

 

Leas

 

 

   

Be POSTAL SERVICE
Ae ee ae : sae
CEs s ‘ z

 

ce

 

1
Ree
a eet

Pic taie:

 

ee
3 RE A | Ae Reet
ee : ae : Se eae oe Ses ee i :
Eee : : eee : e ‘ tid wily

1000

   

 

&

ae
ak

oe

ues

  

Pecan
ee gS : ee
ESS Es s oa eas

 

oF

ce

 

 

: : a ge

oe ee

ESE RE APE EE i

ee CURSE RA EONS BE Sg Z

SUS RA: o SE ENTE Cag
ae

 

ES
ees

Ls ps

 

 

 

 

 

 

 

ee

 

 

es Le gs Se RS

 

EES | ORS Cas ae SSR mama ue ore Ps, SEE:
es = : See OE SAA ces

 

ESS
Se

ee

 

Ee
Co

 

.

a

&

e 23 5 ee bsg e EROS AC ee
pea ranee ei oe oe SS I ee
Pe SR @ sete LR A SR ie ‘ Ce ce oy
SS As Ser ese he Re SS ec

NESE ee ee

os 1 Ze Gs oe ous

ee ee ee Z

 

 

es
Se

 

©

 

ee ae

Be

 

once

ee Ee SOS ee
ie Te Pe Se)

 

 

 

x be ee ee Pee tee

os SS

 

Es

Ds Site ao

ate Ca nies
les
LS

ae

Oe OS

 

 

\ oe i i Bee & ee Ee ies

 

 

ees

Pee Ee

 

 

SY EES

BE

 

Aa Ee
ee E a es ee

5 SS GR eae Bee BSS os

es

 

 

aa
Be ae ES
eae SG ee : ee es eee ee
eae < z 3 Sete eam & Le 5 i es ‘

PEO es, c 5 I
es i 4 ie

 

 

ES
ING

BE Ee
g Bit A eon
ae Ages eee NE Des Ue Bu
gee Ree pone: RR eens : oe i

 

 

a

Ss
3S

Sie ee

 

 

iS Ne

 

oe

B

 

a

AOS
ES Tes ies as SSIS a oa
See ae j t Es ES SE
ee : : us EEE,
eo a ee
ae Ye UE os OS Bue
LOSES, EBS EBs Hes Ser ce

ae

oo

aN

ee

ee

 

Se

SS

ee

Gee

 

 

 

 

a a
ie i pine fees
i Bees a Pe eg

& oe CRORES SOG en Eee EU OE eS
sf SOU GAA OA SOEG E aoa BE

scence!

eae ER:

SAE:

 

5

 

 

ee Le DL Zeus : oes
ki eS ee oa
dee nus ee See oa see

   

  

a ee ie
SEER UR ech

 
